DETAILED ACTION
Status of Claims
Claims 1 and 11 have been amended.
Claims 1-20 are currently pending and have been considered by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 December 2021 has been entered.

Response to Arguments
103 Rejection: 
	Applicant’s arguments have been considered and are moot in view of new grounds for rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett (US 9830582) in view of Kempkes et al. (US 8280793 B1) in further view of Lu et al. (US 20090132819 A1), and Faith et al. (US 20090240625 A1).

In regards to Claim 1 and 11, Barrett discloses:
A system comprising: A consumer modifiable payment card, wherein the consumer modifiable payment card is fabricated from a first material (See Barrett: col. 6, lines 19-22 – “”In an exemplary embodiment, cardholder 310 physically holds, for example, a plastic electronic payment card, encoded with information corresponding to prepaid card 341.”) 
a consumer payment account/value authorization provider, wherein a value contained in the consumer payment account/value authorization provider may be accessed via the consumer modifiable payment card for conducting a payment transaction (See col. 5, lines 64-67 and col. 6, lines 1-4 – “In the exemplary embodiment, prepaid account 342 is a data record stored in one or more of RAM, magnetic disk, or Flash array, and includes a funding account identifier 361 and all corresponding information necessary to initiate an authorization request for funds to be transferred from funding account 362 into prepaid account 342”), 
wherein a value transfer occurs subsequent to an initiation of the payment transaction (See Barrett: Fig. 4 – Step 401 – transaction using prepaid card 341 occurs. Later in step 412, the authorization switch approves authorization request based on funds in funding account 362. See Barret: col. 8, lines 47-55 – “In step 411, in the exemplary embodiment the second authorization switch 360 uses the information stored in the secondary authorization request (such as the funding account identifier 361) to retrieve funding account 362 from a database. In the exemplary embodiment, funding account 362 includes a current account balance. In the exemplary embodiment, if there are adequate funds in funding account 362 to compensate the .

Barrett fails to explicitly disclose:
wherein the consumer modifiable payment card receives at least a portion of the value from the consumer payment account/value authorization provider via a value transfer

However, in a similar field of endeavor, Kempkes discloses:
wherein the consumer modifiable payment card receives at least a portion of the value from the consumer payment account via a value transfer (See Kempkes: col 2, lines 60-62 – “the method of the invention can enable the consumer to transfer value from the credit card account to the prepaid calling card in discrete quantities,”)

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the account transfer capabilities between an associated account and a prepaid card or Kempkes subsequent to the transaction initiation of Barrett in order to ensure that enough funds are available to fulfill transactions, thus increasing the overall efficiency of the system.

However the combination of Barrett and Kempkes fails to explicitly disclose:
A consumer modifiable payment card, wherein the consumer modifiable payment card is configured to be electronically encoded with stored value information via a consumer’s device, wherein electronically encoded comprises physically changing the consumer modifiable payment card

However, in a similar field of endeavor, Lu discloses:
A consumer modifiable payment card, wherein the consumer modifiable payment card is configured to be electronically encoded with stored value information via a consumer’s device (See Lu: Para. [0045] – “a smart card device for transmitting a deposit balance message to the secure transaction device and verifying whether the user is legitimate; if legitimate, obtaining a recharging amount from the secure transaction device”, See Lu: Para. [0183] – “The user inputs his identifier for the contactless IC card, and then the contactless IC card verifies whether the input of the user is correct; if correct, the USB key transmits a recharging amount to the contactless IC card. The user completes the self-service recharging process and is able to pay for something using the contactless IC card” – Lu discloses a smart card/contactless IC card configured to be electronically encoded with recharge information directly from a client computing device USB key)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the electronic encoding of stored value fund values via a conumser device as disclosed by Lu to recharge/charge the consumer modifiable payment card disclosed by the combination of Barrett and Kempkes in order to increase the robustness of the invention by providing users the ability to recharge their prepaid cards conveniently using their personal mobile devices.

However, the combination of Barrett, Kempkes, and Lu fails to explicitly disclose:
Wherein electronically encoded comprises physically changing the consumer modifiable payment card

However, in a similar field of endeavor, Faith discloses:
A consumer modifiable payment card, in the form of a financial transaction token, configured to be electronically encoded with data on a magnetic stripe, wherein the magnetic strike can be physically changed through data erasure or reprogramming (See Faith: Para. [0037] – “The magnetic stripe assembly 210 may comprise, in one implementation 210A, a reprogrammable magnetic stripe 210B that accepts data and/or commands from the processor 105 and formats and renders that data into a form on a magnetic stripe that is readable by conventional merchant magnetic stripe-reading POS terminals. In this manner, the processor 105 may program a particular account for use in a transaction as a function of user input selecting the account. Alternatively, the processor 105 may erase the magnetic stripe of the assembly 210, rendering the card useless in the event of its loss or theft. In one implementation shown 210A, the magnetic stripe assembly 210B at least partially slidably moves 210C into and out of the assembly 102 of the token 100 (partial view shown), allowing the token 100 to conduct a financial transaction at a point of sale terminal that includes a magnetic stripe reader”).

Therefore, it would have been obvious to one of ordinary skill in the art use the reprogrammable magnetic strip capable of being programmed with specified account information as well as data erasure to physically, electronically encode the account information representing a stored-value as disclosed by the combination of Barrett, Kempkes, and Lu, increasing the invention’s overall security by allowing the invention the ability to erase any electronically encoded information from the card in the event that of its loss of theft (See Faith: Para. [0037]).

Claims 2-6, 8-10, 12-16, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett in view of Kempkes in further view of Lu, Faith and Arthur et al. (US 20080207203 A1).

In regards to Claims 2 and 12, the combination of Barrett, Kempkes, Lu, and Faith discloses the system of claims 1 and 11 but fails to explicitly disclose:
wherein the consumer modifiable payment card comprises near field communication functionality.

However, in a similar field of endeavor, Arthur discloses:
wherein the consumer modifiable payment card comprises near field communication functionality (See Arthur: Para. [0007] – “Contactless transaction initiation is often performed with a “smart” card or other devices … such a card or device typically also includes … Near-Field Communications”).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the NFC capabilities of the smart card of Arthur to perform the transaction of the card device of the combination of Barrett, Kempkes, and Lu in order to facilitate contactless transactions to improve customer convenience.

In regards to Claims 3 and 13, the combination of Barrett, Kempkes, Lu, Faith, and Arthur discloses:
The system of claims 1 and 11 wherein the consumer modifiable payment card receives the value transfer from a consumer's smartphone (See Arthur: Para. [0047] – “Examples of POS devices thus include, without limitation, personal computers, cash registers, and any devices capable of reading a magnetic stripe, an RFID chip, NFC communications, or other information from a mobile device, contactless device, card, etc.”).

In regards to Claims 4 and 14, the combination of Barrett, Kempkes, Lu, Faith and Arthur discloses:
The system of claims 1 and 11 wherein the consumer modifiable payment card receives the value transfer from a point of sale (See Arthur: Para. [0047] – “Examples of POS devices thus 

In regards to Claims 5 and 15, the combination of Barrett, Kempkes, Lu, Faith, and Arthur discloses:
The system of claims 1 and 11 wherein the consumer modifiable payment card receives the value transfer from a transaction processor (See Arthur: Para. [0047] – “Examples of POS devices thus include, without limitation, personal computers, cash registers, and any devices capable of reading a magnetic stripe, an RFID chip, NFC communications, or other information from a mobile device, contactless device, card, etc.”).

In regards to Claims 6 and 16, the combination of Barrett, Kempkes, Lu, Faith, and Arthur discloses:
The system of claims 1 and 11 wherein the consumer modifiable payment card receives the value transfer from an issuer (See Arthur: Para. [0047] – “Examples of POS devices thus include, without limitation, personal computers, cash registers, and any devices capable of reading a magnetic stripe, an RFID chip, NFC communications, or other information from a mobile device, contactless device, card, etc.”).

In regards to Claims 8 and 18, the combination of Barrett, Kempkes, Lu, Faith, and Arthur discloses:
The system of Claims 1 and 11 wherein the consumer modifiable payment card is inaccessible via an electronic wallet (See Barrett: col. 6, lines 19-22 – “In the exemplary embodiment, cardholder 310 physically holds, for example, a plastic electronic payment card, encoded with information corresponding to prepaid card 341.” – Barrett discloses a physical card device. As 

In regards to Claims 9 and 19, the combination of Barrett, Kempkes, Lu, Faith, and Arthur discloses:
The system of claims 1 and 11 wherein the consumer modifiable payment card comprises a magnetic stripe (See Arthur: Para. [0066] – “Account information is usually printed on the face of the card, specifying an account number and name of an authorized holder of the card. This information is also stored together with additional information on a magnetic stripe that is usually affixed to the back of the card”).

In regards to Claims 10 and 20, the combination of Barrett, Kempkes, Lu, Faith, and Arthur discloses:
The system of claims 1 and 11 wherein the value comprises domestic currency, foreign currency, digital currency, loyalty points, rewards points, credits, electronic value tokens, miles, authorization information, personal identification numbers, other forms of value, or combinations thereof (See Arthur: Para [0075] – “the mobile wallet of the mobile device can maintain information related to a plurality of financial accounts such as, for example, debit accounts, demand deposit accounts, stored value accounts, loyalty accounts … etc,” – It would have been clear to one of ordinary skill in the art at the time of invention that a debit account would contain values of domestic or foreign currency and that loyalty accounts would contain values of loyalty points).
 
Claims 7 and 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett in view of Kempkes in further view of Lu, Faith,  Arthur and Boucher (US 20110284633 A1)

In regards to Claims 7 and 17, the combination of Barrett, Kempkes, Lu, Faith and Arthur disclose the systems of claims 1 and 11 but fails to explicitly disclose:
wherein the consumer modifiable payment card receives a personal identification number which facilitates the value transfer to the consumer modifiable payment card.

However, in a similar field of endeavor Boucher discloses:
wherein the consumer modifiable payment card receives a personal identification number which facilitates a value transfer to the consumer modifiable payment card (See Boucher: Para. [0087] – “alternatively, the card itself receives the PIN code and checks it itself, and then communicates a positive result of the check preferable in enciphered form to the bank or with an associated certificate”).

Therefore, it would have been obvious to one of ordinary skill in the art at the date of invention to modify the card of the combination of Barrett, Kempkes, Lu, Faith and Arthur to receive and check a PIN as taught by Boucher in order to reduce burden on a bank system by locally checking the PIN code internally (See Boucher: Para. [0089] – “the card has checked the PIN code internally and communicates, preferably in enciphered form, the positive result of the comparison of the PIN code typed to the bank, which locally deciphers and proceeds with payment”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Dixon et al. (US 20090171682 A1) is directed to a system configured to perform transaction processing for prepaid products/cards and performing said processing in an offline environment.
Doran et al. (US 20060069642 A1) in directed to methods and systems for exchanging various forms of value such as currency, debt, bank accounts funds, for prepaid cash cards, credit cards, phone cards, and the like.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS K PHAN whose telephone number is (571)272-6748.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 570-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS K PHAN/Examiner, Art Unit 3685                                                                                                                                                                                                                                                                                                                                                                                                       
                                                                                                                                                                                                                                                                                                                                                                                                     /JAMIE R KUCAB/Primary Examiner, Art Unit 3685